On Application for Rehearing.
The defendant, the Producers’ Oil Company, in the petition and brief for a rehearing states:
“It is submitted there is judicial reason and grounds that this court should grant the right to defendant by a reservation in the judgment to remove the pipes, etc., as before stated. That the right is reserved in the lease.”
There is a privilege stipulated in the lease of renewing and removing all such at will, referring to pipes, appliances, and structures of defendant.
Whatever right the defendant, the Producers’ Oil Co., has to the foregoing is reserved to it in every particular, and to that extent the judgment heretofore handed down is amended,, and, as amended, in this respect it is affirmed, as heretofore rendered.
With this reservation, the application for a rehearing is refused.
PROVOSTY, J., being absent on account of illness, took no part.